Citation Nr: 1119522	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  04-37 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a low back injury.

2.  Entitlement to service connection for residuals of a low back injury.

3.  Entitlement to service connection for an esophageal stricture.

4.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for multiple joint arthritis.

6.  Entitlement to an effective date earlier than September 29, 2003, for a grant of service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to May 1966.

This matter comes before the Board on appeal of a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem which granted, in pertinent part, the Veteran's claim of service connection for diabetes mellitus, assigning a 10 percent rating effective September 29, 2003, and also denied the Veteran's claims of service connection for an esophageal stricture and for hypertension, including as secondary to service-connected diabetes mellitus.  The RO also determined that, as new and material evidence had not been submitted, the previously denied claim of service connection for residuals of a low back injury would not be reopened.

This matter also is on appeal of a May 2005 rating decision in which the RO denied the Veteran's claim of service connection for multiple joint arthritis and also denied a claim for an effective date earlier than September 29, 2003, for a grant of service connection for diabetes mellitus.  A Travel Board hearing was held at the RO in May 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The Board acknowledges that the May 2010 Board hearing focused on the issues of whether new and material evidence had been submitted to reopen a claim of service connection for residuals of a low back injury, entitlement to service connection for an esophageal stricture, and entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.  Unfortunately, this hearing did not address either the Veteran's claims of service connection for multiple joint arthritis or for an effective date earlier than September 26, 2003, for a grant of service connection for diabetes mellitus.  It appears that, although the Veteran perfected a timely appeal in June 2006 with respect to his service connection claim for multiple joint arthritis and his claim for an effective date earlier than September 26, 2003, for a grant of service connection for diabetes mellitus, the RO did not certify either of these issues for appellate review prior to the May 2010 Board hearing.  These issues also were not identified as issues which could be addressed during the Board hearing by either the Veteran or his service representative when they presented evidence and argument at the hearing itself.  Further, neither the Veteran nor his service representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  No testimony was offered at the May 2010 Board hearing on either the Veteran's service connection claim for multiple joint arthritis or for an effective date earlier than September 26, 2003, for a grant of service connection for diabetes mellitus.  By contrast, the hearing focused on the elements necessary to substantiate the request to reopen a claim of service connection for residuals of a low back injury and the claims of service connection for an esophageal stricture and for hypertension, including as secondary to service-connected diabetes mellitus.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate these claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the Veteran's arguments concerning the elements of these claims.  As will be explained below, the Board is remanding all of the claims currently on appeal, including those claims which were not discussed at the hearing, for additional development which may result ultimately in a favorable decision on these claims.  Accordingly, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to service connection for porphyria cutanea tarda, including as due to herbicide exposure, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It appears that the RO deferred adjudication of these claims in a September 2010 rating decision pending additional development.  It is not clear from a review of the claims file whether this additional development has occurred or whether these claims have been adjudicated since September 2010.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

The Board observes that, in a June 1970 rating decision, the RO denied the Veteran's claim of service connection for residuals of a low back injury (which it characterized as a back condition).  The Veteran did not appeal this decision and it became final. 38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970), currently  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for residuals of a low back injury is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below, the Board finds that new and material evidence has been submitted to reopen the Veteran's previously denied claim of service connection for residuals of a low back injury.  The Board also finds that additional development is necessary before the underlying claim can be adjudicated on the merits.  The Board further finds that additional development of the Veteran's other currently appealed claims is necessary before any of them can be adjudicated on the merits.  All of these claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In June 1970, the RO denied the Veteran's claim of service connection for residuals of a low back injury (which it characterized as a back condition); this decision was not appealed and it became final.

2.  The evidence submitted since June 1970 relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a low back injury because it suggests that the Veteran currently experiences residuals of a low back injury which may be attributed to active service.


CONCLUSIONS OF LAW

1.  The June 1970 RO decision, which denied the Veteran's claim of service connection for residuals of a low back injury, is final.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970), currently  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  Evidence submitted since the June 1970 RO decision in support of the claim of service connection for residuals of a low back injury is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that new and material evidence has been submitted sufficient to reopen his previously denied service connection claim for residuals of a low back injury.  He specifically contends that, because his in-service duties caused him to experienced a low back injury in service and because he continued to experience low back disability since service, he is entitled to reopen this claim.

In June 1970, the RO denied, in pertinent part, the Veteran's claim of service connection for residuals of a low back injury (which it characterized as a back condition).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran did not initiate an appeal of the June 1970 rating decision and it became final.

The claim of service connection for residuals of a low back injury may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim on a VA Form 21-526 which was dated on September 29, 2003, and date-stamped as received by the RO on October 14, 2003.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

With respect to the Veteran's application to reopen a claim of service connection for residuals of a low back injury, the evidence before VA at the time of the prior final RO decision in June 1970 consisted of the Veteran's service treatment records.  The RO noted that a review of the Veteran's service treatment records showed that he had been treated for a back sprain in February and in September 1965 but was not treated further for any low back complaints during active service.  The RO also noted that, although the Veteran complained of back pain at his separation physical examination, there were no sequelae of his in-service problems noted at separation nor any back problems shown at that examination.  Thus, the claim was denied.

The newly submitted evidence includes the Veteran's voluminous VA and private outpatient treatment records, Board hearing testimony, and lay statements.  This evidence shows that the Veteran currently is diagnosed as having chronic low back pain.  It also suggests that this current low back disability may be related to active service.  For example, on VA outpatient treatment in March 2010, the Veteran reported that he did "a lot of very heavy lifting on old heavy equipment" while on active service and developed low back pain at that time.  He also reported marching "a lot in heavy boots which may have also contributed to" his low back pain.  The Veteran testified credibly before the Board in May 2010 that he had experienced residuals of an in-service low back injury continuously since his service separation.

With respect to the Veteran's application to reopen a claim of service connection for residuals of a low back injury, the Board notes that the evidence which was of record in June 1970 showed that there was no competent evidence that the Veteran experienced any current residuals of a low back injury which could be attributed to active service.  The newly submitted evidence (in this case, the Veteran's VA outpatient treatment records) suggests that the Veteran currently experiences low back pain which could be attributed to active service.  Thus, the Board finds that the evidence submitted since June 1970 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a low back injury and raises a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for residuals of a low back injury is reopened.


ORDER

As new and material evidence has been submitted, the previously denied claim of service connection for residuals of a low back injury is reopened; to this extent only, the appeal is granted.


REMAND

As noted above, the Board has found that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of service connection for residuals of a low back injury.  The Board also finds that additional development of all of the Veteran's currently appealed claims, including the reopened claim, is necessary before any of them can be adjudicated on the merits.  Because the reopened claim of service connection for residuals of a low back injury is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his service representative on this claim.

The Veteran reported at his most recent VA spine examination in September 2010 that he was "collecting Social Security."  It is not clear from a review of the claims file whether the Veteran is collecting Social Security Disability (SSD) or Supplemental Security Income (SSI) from the Social Security Administration (SSA).  It also is not clear from a review of the claims file what disabilities, if any, were considered by SSA in awarding the Veteran SSA benefits.  In any event, it appears that there is a pending request from the RO to the SSA for the Veteran's complete SSA records dated on September 18, 2010, after the VA spine examination when he reported to the VA examiner that he was "collecting Social Security."  The status of this request for the Veteran's SSA records is not clear from a review of the claims file.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran's SSA records could contain relevant evidence on his currently appealed service connection claims.  These records also could contain relevant evidence on his earlier effective date claim for a grant of service connection for diabetes mellitus.  Accordingly, on remand, and pursuant to the pending request submitted by VA to SSA on September 18, 2010, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Board also notes that, because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran's most recent VA spine examination occurred in January 2009, on remand, he should be scheduled for appropriate examination(s).  Similarly, because the Veteran has not been provided with examinations which address the contended etiological relationships between his esophageal stricture, his hypertension, including as secondary to service-connected diabetes mellitus, his multiple joint arthritis, and active service, on remand, he should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the RO has attempted to obtain the Veteran's private treatment records from multiple providers who have provided negative responses to VA's requests for records.  The Veteran has contended that he was treated by Forsyth Medical Center, Winston-Salem, North Carolina, Maplewood Family Practice, Winston-Salem, North Carolina, Carolina Neurological, Winston-Salem, North Carolina, Chiropractic Health Center, Elhin, North Carolina, Triad Neurosurgical Associates, Winston-Salem, North Carolina, and the U.S. Army Hospital, Fort Drum, New York, for his claimed disabilities.  In response to individual requests sent to each of these facilities for the Veteran's records, they notified VA that no records were available.  Thus, the Veteran should be advised not to resubmit medical records release forms for these facilities and the RO/AMC need not make further attempts to obtain records from these facilities.  The Board also notes in this regard that the Veteran submitted a VA Form 21-4142 to the RO in September 2010 and stated that records dated between March 1968 and December 1983 could be obtained from Dr. Gaye Boyett, a retired physician, concerning his claimed esophageal stricture.  Given that the Board is remanding the Veteran's claim of service connection for an esophageal stricture for additional development, the RO/AMC is directed to attempt to obtain the treatment records identified on the Veteran's December 2010 VA Form 21-4142.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service representative with appropriate VCAA notice on his reopened claim of service connection for residuals of a low back injury.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for residuals of a low back injury, an esophageal stricture, hypertension, and for multiple joint arthritis since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  Advise the Veteran that Forsyth Medical Center, Winston-Salem, North Carolina, Maplewood Family Practice, Winston-Salem, North Carolina, Carolina Neurological, Winston-Salem, North Carolina, Chiropractic Health Center, Elhin, North Carolina, Triad Neurosurgical Associates, Winston-Salem, North Carolina, and the U.S. Army Hospital, Fort Drum, New York, all have informed VA that no records are available; thus, he should not resubmit a signed medical records release form for any of these facilities.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Pursuant to the signed VA Form 21-4142 dated on September 22, 2010, and date-stamped as received by the RO on September 24, 2010, the RO/AMC should attempt to obtain the records identified by the Veteran on this form.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  Pursuant to the request filed with the Social Security Administration (SSA) on September 18, 2010, the RO/AMC should contact SSA and again request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any additional request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

5.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his residuals of a low back injury.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing.  The examiner is asked specifically to address additional loss of function and pain on motion under DeLuca v. Brown, 8 Vet. App. 202 (1995).  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current residuals of a low back injury, if diagnosed, are related to active service or any incident of service, to include in-service treatment for a low back injury.  A complete rationale must be provided for any opinions expressed.

6.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his esophageal stricture.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current esophageal stricture, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

7.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current hypertension, if diagnosed, is related to active service or any incident of service.  The examiner(s) also is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension.  A complete rationale must be provided for any opinions expressed.

8.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his multiple joint arthritis.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current multiple joint arthritis, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

9.  Thereafter, readjudicate the Veteran's claims of service connection for residuals of a low back injury, an esophageal stricture, hypertension, including as secondary to service-connected diabetes mellitus, and for multiple joint arthritis, and his claim for an effective date earlier than September 29, 2003, for a grant of service connection for diabetes mellitus.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


